Title: Thomas Jefferson to Thomas Voigt, 9 April 1813
From: Jefferson, Thomas
To: Voigt, Thomas


          Sir Monticello Apr. 9. 13.
          Doctr Patterson informs me that the time piece you have been so kind as to make for me, is now ready, and advises with me as to the sending it during
			 the present blockade of the Delaware & Chesapeake. I have written to him that I would rather it should not be risked until the coast becomes safer; and have expressed a
			 wish that in the mean time he would take it to his house, and with the
			 rod pendulum which I wished to be made an appendage to it, to try the experiment of the rod vibrating seconds.
			 the object of the present letter is to ask the favor of you to send me a bill of the
			 cost that I may direct the amount to be forwarded to you from Richmond.
          Among the young men who learn with you the business of the watchmaker, I imagine some may be at a loss where to set themselves down for business. Charlottesville (3. miles from me) would be an excellent stand for one who to the trade of watchmender added that of making the seven day clocks. there is no part of the Union more at their ease and
			 independant than this, and we have not within 50. miles a person who can do the least thing to a watch or clock. a young man with nothing but his tools, & without a shilling might get at once
			 into full business, and would find credit for all necessaries until his business should put him at his ease. if such a subject should occur whom you would recommend for his skill & sobriety,
			 I
			 should take great pleasure in facilitating his establishment, and encouraging his custom. Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        